FILED
                                                                    United States Court of Appeals
                                       PUBLISH                              Tenth Circuit

                      UNITED STATES COURT OF APPEALS                    November 10, 2015

                                                                        Elisabeth A. Shumaker
                             FOR THE TENTH CIRCUIT                          Clerk of Court
                         _________________________________

TED CARROLL and BELLA CARROLL,
individually and as parents and next friends
of AKC, a minor,

      Plaintiffs - Appellants,

v.                                                        No. 14-6245

LAWTON INDEPENDENT SCHOOL
DISTRICT NO. 8; VICKIE CANTRELL,
individually; LYNN FITZ, individually;
JOHN WHITTINGTON, individually,

      Defendants - Appellees.
                      _________________________________

                     Appeal from the United States District Court
                        for the Western District of Oklahoma
                             (D.C. No. 5:13-CV-00407-M)
                       _________________________________

Courtney D. Powell, Lester, Loving & Davies, P.C., Edmond, Oklahoma, for Plaintiffs-
Appellants.

Jerry A. Richardson, Rosenstein, Fist & Ringold, Tulsa, Oklahoma (Kent B. Rainey and
Staci L. Roberds, Rosenstein, Fist & Ringold, Tulsa, Oklahoma; and Charles E. Wade,
Wade & Mackey, Lawton, Oklahoma, with him on the briefs), for Lawton Independent
School District No. 8, Defendant-Appellee.

Mark S. Rains, Mark Rains Attorney at Law PLLC, Jenks, Oklahoma, for Vickie
Cantrell, Defendant-Appellee.
                       _________________________________

Before HOLMES, McHUGH, and MORITZ, Circuit Judges.
                  _________________________________
McHUGH, Circuit Judge.
                    _________________________________


                                 I. INTRODUCTION

      This appeal arises from allegations that AKC, a child with autism, suffered

abuse at school by her special-education teacher, Vickie Cantrell. AKC’s parents,

Ted and Bella Carroll, filed suit in federal district court against Ms. Cantrell, the

school district, and others, seeking damages under the Americans with Disabilities

Act (the ADA), Section 504 of the Rehabilitation Act, 42 U.S.C. § 1983, and a

variety of state-law theories. The district court dismissed the Carrolls’ federal claims,

concluding the Carrolls had not exhausted their administrative remedies before filing

suit as required by section 1415(l) of the Individuals with Disabilities Education Act

(the IDEA). The district court then dismissed the Carrolls’ complaint, declining to

exercise supplemental jurisdiction over their state-law claims. The Carrolls appeal.

      The single issue on appeal is whether the district court erred in determining the

Carrolls’ federal claims were subject to the IDEA’s exhaustion requirement. Because

we conclude the Carrolls’ complaint alleges educational injuries that could be

redressed to some degree by the IDEA’s administrative remedies, we agree with the

district court that exhaustion of those remedies was required before the Carrolls could

file suit. We therefore affirm the district court’s dismissal of the Carrolls’ complaint.




                                            2
                                 II. BACKGROUND

                                  A. Factual History

      AKC is a minor child and a student at Pat Henry Elementary School, a public

school in Oklahoma’s Lawton Independent School District No. 8 (the School

District).1 Ms. Cantrell was AKC’s third-grade teacher at Pat Henry. AKC is autistic

and her autism impairs her ability to verbally communicate. She received education

assistance under the IDEA through an Individualized Education Program, or IEP.

      In May 2012, the Carrolls discovered AKC had been injured at school. Upon

further inquiry, the Carrolls learned that Ms. Cantrell had “‘punished’ AKC by

pulling her undergarments so hard into a ‘wedgie’ that AKC’s underwear was torn”

and that AKC “had been placed in a dark closet on previous occasions.” The Carrolls

were never previously informed of disciplinary issues involving AKC or told that

AKC had been disciplined.

      As a result of the “punishments,” AKC now refuses to get out of the car to go

into the school building and becomes upset and agitated when she enters the school.

Once inside, she does not want to leave her parents’ side. The incident “damaged

AKC’s overall academic progress as well as her emotional health” and “[t]he impact

of these punishments, coupled with AKC’s autism, significantly altered AKC and her

ability to attend and participate in the educational process.” AKC’s academic

achievement has also been negatively impacted, and she will require tutoring to

      1
         Because this appeal is taken from the grant of a motion to dismiss, we recite
the facts as alleged in the Carrolls’ complaint and in the light most favorable to them.
Albers v. Bd. of Cty. Comm’rs, 771 F.3d 697, 699 n.1 (10th Cir. 2014).
                                           3
return to her previous academic level. Since the incident, AKC has regularly acted

out against others and cannot participate in normal children’s activities like summer

day camp. AKC’s behavioral problems are so severe Mr. Carroll had to leave his job

to stay home and care for AKC.

                                B. Procedural History

      The Carrolls filed suit, naming as defendants Ms. Cantrell, the School District,

and two other School District employees. The Carrolls asserted a range of state-law

claims against the defendants, including negligence, intentional infliction of

emotional distress, assault, battery, conspiracy, and violation of due process under

the Oklahoma Constitution. The Carrolls brought their federal claims under the ADA,

Rehabilitation Act, and § 1983 only against the School District. The Carrolls

requested compensatory damages including medical expenses and damages for pain

and suffering, punitive damages, and costs and expenses, including reasonable

attorney fees.

      All defendants moved to dismiss. The district court first considered whether

the Carrolls’ federal claims were subject to the IDEA’s exhaustion requirement. The

district court concluded the Carrolls’ ADA and Rehabilitation Act claims alleged

educational injuries and that exhaustion was therefore necessary. But the district

court concluded the Carrolls’ § 1983 claim was premised only on the physical

injuries suffered by AKC and that exhaustion was not required as to that claim. Thus,

the district court dismissed the Carrolls’ ADA and Rehabilitation Act claims against

the School District for failure to exhaust administrative remedies, concluding it

                                           4
lacked subject-matter jurisdiction over the unexhausted claims. The district court

then dismissed the remainder of the Carrolls’ claims for failure to state a claim upon

which relief could be granted, with the exception of an unchallenged negligence

claim against the School District. But the district court gave the Carrolls leave to

amend their § 1983 and Oklahoma Constitutional claims against the School District

and their assault, battery, and intentional-infliction-of-emotional-distress claims

against Ms. Cantrell.2

      The Carrolls amended their complaint to allege additional facts in support of

their claims against the School District and Ms. Cantrell, and the defendants again

moved to dismiss. The district court reevaluated the Carrolls’ § 1983 claim in light of

the amendments to the complaint, concluding that “even though generally alleged,

plaintiffs have alleged educational harms requiring plaintiffs to exhaust their

administrative remedies under the IDEA.” The district court therefore dismissed the

Carrolls’ amended § 1983 claim for failure to exhaust. Having dismissed the last of

the Carrolls’ federal claims, the district court declined to exercise supplemental

jurisdiction over their state-law claims and dismissed the Carrolls’ complaint.

                                  III. DISCUSSION

      The Carrolls argue the district court erred in dismissing their federal claims for

failure to exhaust their administrative remedies. They contend their claims as alleged

are not subject to the IDEA’s exhaustion requirements or, in the alternative, that the

      2
        The district court did not give the Carrolls leave to amend their claims
against the School District employees other than Ms. Cantrell, and the Carrolls have
not challenged on appeal the dismissal of their claims against those defendants.
                                            5
district court abused its discretion in denying them leave to allege additional facts

showing exhaustion or the futility of pursuing administrative relief.

      A. The Carrolls’ Federal Claims Are Subject to the IDEA’s Exhaustion
                                  Requirement.

      “We review the denial or grant of a motion to dismiss de novo, applying the

same standard used by the district court.” Padilla ex rel. Padilla v. Sch. Dist. No. 1,

233 F.3d 1268, 1271 (10th Cir. 2000) (internal quotation marks omitted). We accept

all well-pleaded factual allegations in the complaint as true and view those

allegations in the light most favorable to the nonmoving party. Sutton v. Utah State

Sch. for the Deaf and Blind, 173 F.3d 1226, 1236 (10th Cir. 1999).

1. Exhaustion Under the IDEA

      The Carrolls first argue the district court erred in concluding that their ADA,

Rehabilitation Act, and § 1983 claims are subject to the IDEA’s exhaustion

requirement. The IDEA is a federal statute that “imposes obligations on the states to

provide certain benefits in exchange for federal funds.” Ellenberg v. N.M. Military

Inst., 478 F.3d 1262, 1274 (10th Cir. 2007). A state accepting such funding must

“ensure that all children with disabilities have available to them a free appropriate

public education that emphasizes special education and related services designed to

meet their unique needs.” 20 U.S.C. § 1400(d)(1)(A). Educational services must be

provided in accordance with the child’s IEP, which “sets forth the child’s present

performance level, goals and objectives, specific services that will enable the child to

meet those goals, and evaluation criteria and procedures to determine whether the


                                            6
child has met the goals.” Ass’n for Cmty. Living in Colo. v. Romer, 992 F.2d 1040,

1043 (10th Cir. 1993).

       The IDEA also creates a mandatory administrative framework for resolution of

disputes over the education of children with disabilities: If a parent has a complaint

“with respect to any matter relating to the identification, evaluation, or educational

placement of the child, or the provision of a free appropriate public education to such

child,” 20 U.S.C. § 1415(b)(6)(A), the IDEA entitles the parent to an “impartial due

process hearing, which shall be conducted by the State educational agency or by the

local educational agency, as determined by State law or by the State educational

agency,” id. § 1415(f)(1)(A). If the parent is unsatisfied with the outcome of the due

process hearing, he or she “may appeal such findings and decision to the State

educational agency.” Id. § 1415(g)(1). These administrative remedies must be

exhausted before a civil action may be filed in district court under the ADA,

Rehabilitation Act, or “other Federal laws protecting the rights of children with

disabilities,” if the plaintiff “seek[s] relief that is also available under [the IDEA].”

Id. § 1415(l).

       In interpreting § 1415(l), this court has read “available” relief to mean “relief

for the events, condition, or consequences of which the person complains, not

necessarily relief of the kind the person prefers or specifically seeks.” Padilla, 233

F.3d at 1274 (citation and internal quotation marks omitted). Our exhaustion inquiry

therefore focuses on “the source and nature of the alleged injuries for which he or she

seeks a remedy,” not the specific remedy sought. Id. Thus, “the dispositive question

                                             7
generally is whether the plaintiff has alleged injuries that could be redressed to any

degree by the IDEA’s administrative procedures and remedies.” Id. “If so, exhaustion

of those remedies is required.” Id.; see also Cudjoe v. Indep. Sch. Dist. No. 12, 297

F.3d 1058, 1067 (10th Cir. 2002) (“[W]here the alleged injuries were educational in

nature and therefore presumptively redressable through the IDEA’s administrative

procedures . . . we would require exhaustion.” (internal quotation marks omitted)).

And “the IDEA’s exhaustion requirement will not be excused simply because,” as in

this case, “a plaintiff requests damages, which are ordinarily unavailable in

administrative hearings held pursuant to the statute, if his alleged injuries could be

redressed under the IDEA.” Cudjoe, 297 F.3d at 1066–67 (citations omitted). Finally,

we construe ambiguities in favor of exhaustion. In Padilla we explained, “Where the

IDEA’s ability to remedy a particular injury is unclear, exhaustion should be required

in order to give educational agencies an initial opportunity to ascertain and alleviate

the alleged problem.” 233 F.3d at 1274. By “focusing on whether there is any relief

available under the IDEA to remedy the injury, as opposed to the particular relief

sought by the plaintiff,” the IDEA process cannot be “short-circuited by a rush to

court seeking damages.” Cudjoe, 297 F.3d at 1067 (internal quotation marks

omitted).

2. The Carrolls’ Claims

      We agree with the district court that the Carrolls have alleged educational

injuries that could be redressed to some degree by the IDEA’s administrative

remedies. The complaint alleges that Ms. Cantrell, AKC’s teacher, “‘punished’ AKC

                                            8
by pulling her undergarments so hard into a ‘wedgie’ that AKC’s underwear was

torn” and that “in addition to the ‘wedgie’ punishment AKC had been placed in a

dark closet on previous occasions.” The complaint further alleges that, as a result of

these “punishments,” AKC “suffered and continues to suffer,” particularly with

respect to her education: AKC now refuses to get out of the car to go into the school

building and becomes upset and agitated as she enters the school. The punishments

“damaged AKC’s overall academic progress as well as her mental and emotional

health” and “[t]he impact of these punishments, coupled with AKC’s autism,

significantly altered AKC and her ability to attend and participate in the educational

process.” AKC’s academic achievement has also been negatively impacted and she

will require tutoring to return to her previous academic level. Finally, the complaint

alleges that “AKC was excluded from participating in and denied the benefits of the

educational programs offered by [the School] District.”

      These allegations of injuries to AKC’s academic progress and access to

educational programs are unambiguously “educational in nature and therefore

presumptively redressable through the IDEA’s administrative procedures.” Cudjoe,

297 F.3d at 1067. Though not all of the injuries alleged in the complaint are

educational, the Carrolls have “alleged injuries that could be redressed to [some]

degree by the IDEA’s administrative procedures and remedies.” Padilla, 233 F.3d at

1274. The Carrolls therefore “seek[] relief that is also available under [the IDEA],”

and their federal claims are subject to the IDEA’s exhaustion requirement. 20 U.S.C.



                                           9
§ 1415(l); Padilla, 233 F.3d at 1274. The Carrolls resist this conclusion in three

ways.

        The Carrolls first argue “[e]xhaustion is not required where the complaint

alleges physical, non-educational injuries.” In Padilla, we concluded that, under the

“narrow circumstances” of that case, the plaintiff was not required to exhaust her

claims arising from a skull fracture she suffered while restrained in a windowless

closet without supervision. Id. at 1274. We noted the plaintiff sought “damages

solely to redress the fractured skull and other physical injuries she suffered” and

made “no complaints regarding her current educational situation.” Id. We also

observed “she expressly attests that her new school meets her educational needs and

that she presently receives the full benefits of a free and appropriate education in an

integrated, least restrictive educational environment.” Id. (internal quotation marks

omitted). Under these circumstances, we reasoned that the IDEA’s administrative

remedies, which are targeted at providing prospective educational benefits, could

provide no relief for the plaintiff’s “severe physical, and completely non-educational,

injuries.” Id.

        Here, as discussed above, the Carrolls have alleged a number of “complaints

regarding [AKC’s] current educational situation.” Id. at 1274. The IDEA’s

prospective educational benefits are presumptively well suited to remedy the alleged

educational injuries. Cudjoe, 297 F.3d at 1067. Thus, unlike Padilla, this is not a case

involving solely “severe physical, and completely non-educational, injuries” for

which the IDEA can offer no remedy. Padilla, 233 F.3d at 1274. The allegation of

                                           10
educational injuries removes this case from the “narrow circumstances” that we

concluded made exhaustion unnecessary in Padilla. Id. While the School District

may not ultimately succeed in remedying all of the injuries alleged through the

administrative process, it must be given “an initial opportunity to ascertain and

alleviate the alleged problem.” Id.

      Next, the Carrolls argue that “[f]or the exhaustion requirements to be

triggered, there must be an ‘educational source’ and an ‘adverse education[al]

consequence.’” See Cudjoe, 297 F.3d at 1067 (observing that “courts consistently

have required exhaustion for alleged acts that both have an educational source and an

adverse educational consequence” (internal quotation marks omitted)). “The IDEA

offers redress for claims whose genesis and manifestation . . . are educational.” Id.

(omission in original) (internal quotation marks omitted). The Carrolls contend

exhaustion is not required here because their claims arise from Ms. Cantrell’s

conduct in “punish[ing]” AKC, rather than “from some allegation that the education

or services rendered by the [School] District are inadequate.”

      However, the Carrolls’ attempt to limit the IDEA’s reach to claims of

inadequate provision of educational services is inconsistent with our case law. We

have long recognized a “close relationship between the use of discipline and in-class

instruction in providing a child with a ‘free appropriate public education.’” Hayes ex

rel. Hayes v. Unified Sch. Dist. No. 377, 877 F.2d 809, 813 (10th Cir. 1989). In

Hayes we rejected the argument that disciplinary measures did not involve the

provision of a “free appropriate public education” and that they thus fell outside the

                                           11
scope of the IDEA’s predecessor, the Education of the Handicapped Act. Id. at 812–

13. We observed that the statute provides administrative remedies “‘with respect to

any matter relating to . . . the provision of a free appropriate public education.’” Id.

at 813 (emphasis in original) (quoting 20 U.S.C. § 1415(b)(1)(E)). Concluding that

“[p]roper conduct and education are inextricably intertwined,” we held that

“discipline of a child in the classroom . . . is a matter that relates to the public

education of a handicapped child and that therefore falls within the scope of the

[IDEA].” See id. (alteration in original) (internal quotation marks omitted).

Accordingly, we cannot agree the allegations of classroom discipline here—that AKC

was “punished” by her teacher, at school and during the school day—do not

constitute an “educational source” for AKC’s injuries.

       Last, the Carrolls argue they are excepted or excused from the exhaustion

requirement under the facts of this case. Exhaustion under the IDEA is not required

“when administrative remedies would be futile, when they would fail to provide

relief, or when an agency has adopted a policy or pursued a practice of general[]

applicability that is contrary to the law.” Urban ex rel. Urban v. Jefferson Cty. Sch.

Dist. R-1, 89 F.3d 720, 724 (10th Cir. 1996) (internal quotation marks omitted). But

unless the case “falls within one of the three exceptions, [plaintiffs are] not entitled to

judicial review . . . absent exhaustion of [the IDEA’s] administrative remedies.” Id.

       The Carrolls contend “[e]xhaustion in this case not only fails to provide relief

but would be futile.” But in raising this argument they merely restate their position

that they are seeking damages for Ms. Cantrell’s conduct rather than “a failed or

                                             12
flawed IEP.” As explained above, our interpretation of the IDEA is broad enough to

reach Ms. Cantrell’s conduct in this case, and the IDEA’s exhaustion requirement is

not limited to challenges to a child’s IEP. Nor does the Carrolls’ request for only

damages render futile a consideration of AKC’s educational injuries in the

administrative process. While damages are normally unavailable through the

administrative process, Cudjoe, 297 F.3d at 1066, the School District may be able to

provide other relief for AKC’s educational injuries. And it is entitled to make that

effort before being exposed to a lawsuit for damages. Id. at 1065. The Carrolls do not

otherwise explain why it would be futile to request relief through the administrative

process for the injuries alleged in their complaint—injuries we have determined are,

for the most part, educational and therefore presumptively redressable through the

IDEA’s administrative process—or why no relief for these injuries could be obtained

through that process. We are therefore not convinced the Carrolls’ claims fall within

one of the enumerated exceptions to the IDEA’s exhaustion requirements.

      In summary, the Carrolls have alleged that AKC’s educational progress has

been impeded, that she has been excluded from access to educational programs, and

that she will require remedial education in the form of tutoring to return to her proper

academic level. Under the IDEA, the school is entitled to “at least the first crack at

formulating a plan to overcome the consequences of educational shortfalls.” Id.

(internal quotation marks omitted). Thus, the Carrolls were required to exhaust their




                                           13
administrative remedies before bringing their claims in the district court.3 The district

court therefore properly dismissed the Carrolls’ federal claims seeking relief “also

available” under the IDEA.4

      Our disposition of this argument also resolves the Carrolls’ claim that the

district court erred in declining to exercise supplemental jurisdiction over the

Carrolls’ state-law claims. That claim is premised upon a conclusion that the district

court’s dismissal of the Carrolls’ federal claims was erroneous, and the Carrolls

argue only that it would be error for the district court to decline supplemental

jurisdiction over the state law claims while adjudicating the federal claims. Because

we conclude the district court correctly dismissed the Carrolls’ federal claims, it did

not abuse its discretion in declining supplemental jurisdiction over the state-law

      3
          The Carrolls also argue that requiring them to exhaust their administrative
remedies violates AKC’s right to equal protection. Specifically, they contend that
“[r]equiring exhaustion of the IDEA’s administrative requirements when there is no
educational source to trigger the IDEA places additional burdens on AKC because of
her disability.” As discussed, the Carrolls have alleged educational injuries for which
relief is available under the IDEA. Thus, contrary to the Carrolls’ argument, there is
an “educational source to trigger the IDEA.” The Carrolls do not argue the broader
issue of whether the IDEA’s exhaustion requirement is constitutional when otherwise
validly applied, and we therefore decline to address it.
      4
         The parties dispute whether the IDEA’s exhaustion requirement is a
jurisdictional requisite or an affirmative defense. However, as we have previously
recognized, this characterization “is important . . . only when the defendant has
waived or forfeited the issue.” McQueen ex rel. McQueen v. Colo. Springs Sch. Dist.
No. 11, 488 F.3d 868, 873 (10th Cir. 2007); accord Muskrat v. Deer Creek Pub. Sch.,
715 F.3d 775, 784 (10th Cir. 2013) (concluding “IDEA exhaustion’s status as a
jurisdictional prerequisite is not at issue” because the defendants raised IDEA
exhaustion below and on appeal). Because the School District here raised the
exhaustion requirement in its motion to dismiss and has renewed that argument on
appeal, we need not decide whether exhaustion is jurisdictional because the result is
the same in either case.
                                           14
claims. See 28 U.S.C. § 1367(c)(3). The district court therefore did not err in

dismissing the Carrolls’ complaint.

 B. The District Court Properly Denied the Carrolls’ Request for Leave to Amend.

      Last, the Carrolls argue the district court abused its discretion by denying their

request for leave to amend their ADA and Rehabilitation Act claims. They assert that,

had they been given leave to amend, “additional facts would have been alleged

regarding meetings with numerous District officials regarding the abuse; a police

investigation into the abuse; and multiple meetings with various District employees

relating to AKC’s IEP after the abuse occurred.” Relying on Muskrat v. Deer Creek

Public Schools, 715 F.3d 775 (10th Cir. 2013), the Carrolls contend these allegations

would have supported a claim that the exhaustion requirement was satisfied or

excused despite their failure to request a due process hearing or otherwise comply

with IDEA’s specific procedures.

      Leave to amend should be freely given “when justice so requires.” Fed. R. Civ.

P. 15(a)(2). We review for an abuse of discretion a district court’s denial of leave to

amend. Albers v. Bd. of Cty. Comm’rs of Jefferson Cty., Colo., 771 F.3d 697, 700–01

(10th Cir. 2014). We conclude the Carrolls have failed to demonstrate an abuse of the

district court’s discretion for two reasons.

      First, the Carrolls never moved for leave to amend their complaint but rather

asked for leave to amend as an alternative to dismissal in their opposition to the

School District’s motion to dismiss. “Rule 7 requires a request for relief to be made

by a motion that (1) is in writing, (2) ‘states with particularity the grounds for

                                            15
seeking the order,’ and (3) specifies the relief sought.” Albers, 771 F.3d at 706

(quoting Fed. R. Civ. P. 7(b)(1)). “We have recognized the importance of Fed. R.

Civ. P. 7(b) and have held that normally a court need not grant leave to amend when

a party fails to file a formal motion.” Id. (internal quotation marks omitted).

      Second, and more fundamentally, the Carrolls failed to identify the specific

factual allegations they would allege in an amended complaint. “[A] bare request to

amend in response to a motion to dismiss is insufficient to place the court and

opposing parties on notice of the plaintiff’s request to amend and the particular

grounds upon which such a request would be based.” Id. Rather, the plaintiff must

“specify the new factual allegations that would correct the defects in their

[complaint].” Id. In seeking leave to amend below, the Carrolls stated, “If Plaintiffs

were granted . . . leave to amend, additional facts would be alleged regarding

meetings with numerous District officials regarding the abuse; a police investigation

into the abuse; and multiple meetings with various District employees relating to

AKC’s IEP after the abuse occurred.” The Carrolls present a functionally identical

assertion in their appellate briefing. But nowhere have they set forth the specific

factual allegations that would establish exhaustion or an exception thereto.

      The Carrolls’ reliance on Muskrat to support their argument that they

effectively exhausted their administrative remedies is misplaced. In Muskrat, the

record demonstrated the plaintiffs had “worked through administrative channels to

obtain the relief they sought,” conferred with school staff, and obtained a favorable

modification to their child’s IEP as a result of their efforts. 715 F.3d at 786. The

                                           16
court concluded that, “given the steps the Muskrats took and the relief they obtained,

it would have been futile to then force them to request a formal due process hearing

. . . simply to preserve their damages claim.” Id. Thus, in Muskrat, the plaintiffs had

already obtained all of the relief they could from the administrative process, and any

further administrative proceedings regarding their remaining damages claim would

be futile because damages are not available through the administrative process.

      Here, the Carrolls merely set forth categories of allegations that could be

pleaded; they did not present the district court with any specific factual allegations

regarding the administrative steps already taken to obtain relief. Nor did they identify

any specific allegations to demonstrate that, like Muskrat, they had obtained all of the

educational relief available under the IDEA’s administrative regime and therefore

further exhaustion would be futile. Their appellate briefs fare no better on this score,

reciting the same assertions without detailing any factual allegations. Because the

Carrolls have “fail[ed] to specify the new factual allegations that would correct the

defects in their [complaint],” the district court did not abuse its discretion in denying

their informal request for leave to amend contained in their opposition to the

District’s motion to dismiss. See Albers, 771 F.3d at 706.

                                  IV. CONCLUSION

      The Carrolls’ complaint alleges educational injuries that could be redressed to

some degree by pursuing the IDEA’s administrative remedies. The Carrolls’ federal

claims are therefore subject to the IDEA’s exhaustion requirement, and the district

court did not err in dismissing those claims or abuse its discretion in declining

                                           17
supplemental jurisdiction over the remaining state-law claims. Because the Carrolls

failed to identify the new allegations that would allegedly correct the defects in their

complaint, the district court did not abuse its discretion in denying their motion to

amend. We therefore affirm the district court’s dismissal of the Carrolls’ complaint.




                                           18